Title: From Thomas Jefferson to Wilson Cary Nicholas, 19 August 1796
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                    
                        Dear Sir
                        Monticello Aug. 19. 96.
                    
                    I now inclose you the draught you desired, which I have endeavored to arrange according to the ideas you expressed, of having the entry, not thro’ a principal room as in Mr. Cocke’s house, but at the cross passage. The notes which accompany the draught will explain it. I will add that it would be possible to contract the plan from front to back by giving less extent in that direction to the middle rooms, and making them encroach more on the passage, which would make them oblong octagons. But it would injure their shape and sacrifice the passage.
                    Should you part with a very good overseer I will thank you to send him to me writing very particularly his good and bad qualities. He must come before our court, as I have referred some other applicants to that epoch. I am with great esteem Dr. Sir Your friend & servt.
                    
                        Th: Jefferson
                    
                